Exhibit 10.25

 

P. H. Glatfelter Company

 

Summary of Non-Employee Director Compensation
(effective January 1, 2020)

 

 

 

 

 

 

 

 

 

 

 

Type (year of service May 1 to April 30)

 

Form

 

Frequency

 

Amount

Board retainer (1)

 

Cash

 

Annually

 

$

  70,000

 

Lead Director retainer (1)

 

Cash

 

Annually

 

 

  20,000

 

Committee Chair retainers (1)

 

 

 

 

 

 

 

 

Audit

 

Cash

 

Annually

 

 

  20,000

 

Compensation

 

Cash

 

Annually

 

 

  15,000

 

Nominating & Corporate Governance

 

Cash

 

Annually

 

 

  10,000

 

Committee meetings (2)

 

Cash

 

Per meeting

 

 

    1,500

 

Restricted Stock Units (3)

 

Equity

 

Annually

 

 

115,000

 

 

 

(1)

 

Paid semi-annually in advance on May 1 and November 1, for year of service from
May 1 to April 30.

 

 

(2)

 

Paid in arrears for committee meetings in excess of eight held during year of
service from May 1 to April 30.

 

 

 

 

 

(3)

 

Restricted stock units valued at $115,000 on grant date with 100% vesting (and
pay out as Common Stock) on first anniversary of the date of grant, or earlier
upon a change of control or death or disability of director.  Dividend
equivalents accrue during vesting year in the form of additional restricted
stock units paid upon vesting.

 



DB1/ 112546644.1

 

 

